In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Queens County (O’Donoghue, J.), dated June 16, 2003, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The plaintiff testified at her deposition that she was injured when she slipped on a tissue in a stairway in the defendant’s building. She also testified that there was no debris of any kind on the stairs during her prior use of the stairs, four hours before the accident. The defendant’s superintendent testified that the stairs were inspected weekly and cleaned daily.
Under these circumstances, the defendant established its prima facie entitlement to summary judgment by demonstrating that it did not have actual or constructive notice of a dangerous condition (see Grottano v City of New York, 304 AD2d 713 [2003]). The plaintiff failed to raise a triable issue of fact in response (see Gordon v American Museum of Natural History, 67 NY2d 836 [1986]). Accordingly, the defendant’s motion for summary judgment dismissing the complaint should have been granted (see generally Winegrad v New York Univ. Med. Ctr., 64 NY2d 851 [1985]). Santucci, J.P., Krausman, Luciano and Townes, JJ., concur.